Case 1:20-cv-00175-JAW Document 22-7 Filed 05/29/20 Page 1 of 4                  PageID #: 534




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

 JOSEPH A. DENBOW and SEAN R.
 RAGSDALE, on their own and on behalf of a
 class of similarly situated persons,

                       Petitioners,                Case No. 20-cv-175-JAW
        v.

 RANDALL A. LIBERTY, Commissioner of
 Maine Department of Corrections in his
 official capacity, MAINE DEPARTMENT
 OF CORRECTIONS,

                        Respondents


                           DECLARATION OF ARTHUR GRAY
I, Arthur Gray, am over the age of 18 and fully competent to make the following declaration:
   1. I am currently incarcerated in the Maine Department of Corrections (DOC), Maine State
      Prison. My DOC number is 75620. I am 29 years old and am diagnosed with asthma that
      I understand places me at higher risk for severe illness or death from COVID-19.
   2. I am incarcerated for unlawful furnishing of scheduled drugs, with a four year sentence
      with all but twelve months suspended and two years of probation. My earliest release
      date is August 5, 2020. Even once I am released, I will remain supervised by the DOC
      during two years of probation.
   3. My release plan is to go live with my mother, who is medically vulnerable herself. I am
      scared that I could get sick or die in prison before my release date, or that I could be
      released after getting infected with COVID-19 and expose my mother to the virus.
Medical Conditions and History
   4. I am 29 years old and suffer from asthma. Although my asthma is currently well-
      managed, it usually flares up when I get a virus. Years ago, I needed hospital care when I
      got sick and was unable to breathe. I am afraid that, if I catch COVID-19, I will be unable
      to breathe and could get very sick or even die.
   5. I also have chronic bronchitis, which means that once or twice a year I get a flare up of
      symptoms like severe cough and shortness of breath and loss of voice from coughing so
      much.
   6. I have opioid use disorder. I am now in recovery and am on the medication assisted
      treatment (“MAT”) program in prison.




                                               1
Case 1:20-cv-00175-JAW Document 22-7 Filed 05/29/20 Page 2 of 4                    PageID #: 535




Home Confinement
   7. My mother has reached out multiple times to ask for me to be released on home
      confinement to physically distance at home. The Classification Director Benjamin Beal
      told her that there was no chance that I would get released because I am classified as
      “close.”
   8. Since being in prison, I have gotten only one disciplinary write-up for tattooing.
Conditions in the Prison
   9. It is impossible to socially distance at Maine State Prison. I am afraid that the more-than-
      eighty people who I have close contact with each day could be carrying or spreading the
      virus.
   10. I share a dorm, common area, phones, commissary, and showers, with approximately
       eighty other inmates. There are seven shower stalls in the entire dorm, shared among all
       eighty people.
   11. I have no idea whether other prisoners or staff could have the virus, and, for most people,
       I do not think that DOC knows either. Nobody in my dorm has been tested, as far as I
       know. As to prison staff, DOC does not provide us with information about testing. Some
       guards have stayed home lately, and I do not know whether the officers are staying home
       because they have symptoms of the disease. I saw news reports that an officer at Bolduc
       Facility tested positive, but I do not know whether any of the officers at Maine State
       Prison have tested positive.
   12. I have read that COVID-19 can live on surfaces for days and I am afraid that the virus
       could be living on surfaces throughout the dorm (including in the shared shower areas).
       The dorm is cleaned once a day and the door handles on our cells are sprayed three times
       a day. The shower area is only required to be cleaned once a week. We do not have any
       bleach or bleach-based materials to clean. Instead, DOC provides a “neutral” cleaner that
       is safe to drink. There has not been any change in the cleaning materials since we learned
       about COVID-19.
   13. We have access to soap to clean our hands, but there is no hand sanitizer in the dorm.
       There is hand sanitizer at the meal hall. We have asked whether that hand sanitizer has
       alcohol in it, but nobody will give us a direct answer.
   14. All prison staff and prisoners now have access to masks, but officers do not wear masks
       all the time, including when they are supposed to. Prisoners do not have to wear their
       masks in the pod, which has 80 people in it, and nobody does. The masks that are
       provided to prisoners look like they are made of the same material as our boxer shorts.
   15. Even though I try to stay away from other people as much as possible, there are many
       times each day when I cannot avoid close contact with other people.
          a. When traveling in the facility to go to the meal hall or to get medical care, we
             travel crowded together, all bunched up.
          b. Three times a day, I go with my entire dorm (eighty people) to the meal hall,
             where we have to stand in line for our trays, crowded together elbow to elbow.
             We are all bunched up and cannot physically distance. Then we have to bring our

                                                2
Case 1:20-cv-00175-JAW Document 22-7 Filed 05/29/20 Page 3 of 4                        PageID #: 536




               trays back to the dorm, where there are not enough tables so people sit closer than
               six feet while they are eating meals. Nobody wears masks while we are eating.
               When I arrive at the meal hall, I often see another dorm leaving out the other
               door. I never see anyone cleaning the meal hall in between dorms.
           c. In the morning, I receive my medication through the MAT program, where it is
              also impossible to distance. During this process, I am locked in a small space with
              six other prisoners, two to three officers, and a nurse. The prisoners are seated so
              close that we are bumping elbows. None of us can wear masks. Officers get really
              close as we have to lift our tongues, show our lips and the insides of our mouth
              several times throughout the process. The officers are wearing cloth masks, but
              they have to get so close that they are almost breathing into my mouth.
           d. At medication line at the end of the day, the nurse is in a bubble and often does
              not wear a mask when handing us our medication. After we get our medication,
              we have to show our tongue to another officer. We wear masks in line, but can’t
              wear masks while we’re taking the medication.
           e. The phone area is in the dorm and eighty prisoners share the phones. The phone
              area is cleaned only once a day, if that.
   16. I am afraid that even if other prisoners get sick, they will try to hide it (and infect the rest
       of us) because they’re afraid of getting quarantined. A few weeks ago, someone in my
       dorm had a cough and other symptoms but refused to self-report to officers because he
       did not want to go to segregation or quarantine.
   17. DOC continues to transfer people between dorms. The day before yesterday, someone
      was transferred from a medium dorm to a close custody dorm. He was not quarantined
      for any period of time.
   18. DOC tries to keep us limited to our dorms, but I am still worried that the staff could
       quickly spread the disease between the dorms. Officers from many different dorms
       congregate together (often without masks) and then travel to and from the dorms all
       around the facility. Not to mention that the staff travel to and from the community every
       day.
           a. Officers from the “Special Operations Group” go from dorm to dorm multiple
              times a day. If one of them was carrying the virus, they could spread it through
              the entire facility.
           b. Officers are not consistently assigned to one dorm, but can circulate through
              multiple different dorms through the week. If one officer was infected, they could
              spread it to multiple different dorms that way.
           c. Officers search our cells two or three times a week. They close the door as they
              search, so we do not know whether or not they are wearing masks. They do not
              change their gloves between searches.
   19. I have provided authority to use my electronic signature.
   20. I declare under penalty of perjury that the foregoing is true and correct.

                                                  3
Case 1:20-cv-00175-JAW Document 22-7 Filed 05/29/20 Page 4 of 4   PageID #: 537




   Dated May 23, 2020
                                   /s/ Arthur Gray
                                   Arthur Gray




                                      4
